Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli (Reg. No. 39,533) on 05/03/2021.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 04/19/2021):
Claims 6-12.  Please cancel claims 6-12, as these claim(s) have been withdrawn from consideration in response to that Restriction requirement as presented in the Final Rejection mailed 1/21/2021.


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has 04/19/2021 has been entered.
 	Claims 1-5 are currently pending in U.S. Patent Application No. 16/458,397.


Response to Arguments/Remarks
	Applicant's arguments/remarks with regard to deficiencies in the combination(s) and proposed combination(s) of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  More specifically, Applicant’s remarks regarding reference Topman et al. (US 2013/0194410) (cited as part of that AFCP 2.0 Interview 3/12/2021) have been considered and determined persuasive in view of those newly amended limitation(s) “the plurality of subculture periods comprise at least two subculture periods obtained as a result of repeating the subculture operation in the succession of the culture processes”.  As distinguished from the plurality of subculture periods as required by the claimed invention, which are successive in nature, the disclosure of Topman to include Figures 10A-C, 11A-B4, [0145], [0159], [0168], [0205] and [0264-0266] in particular teach/suggest instead a co-culturing wherein those compared cultures do not constitute a repeated and successive sub-culturing.  Topman disclosure as a whole at best discloses a repeated evaluation procedure involving the same subjects and not otherwise an observation between successive sub-culturing processes.


Allowable Subject Matter and Reasons for Allowance
Claims 1-5 are allowable. 

The following is an examiner's statement of reasons for allowance:
“display statistical analysis results in the culture container within a plurality of subculture periods obtained by the processor in a manner allowing comparison of the statistical analysis results,
a period from after a subculture operation has been performed or from after culturing has been started to the next subculture operation is defined as one subculture period of the plurality of subculture periods, and
the plurality of subculture periods comprise at least two subculture periods obtained as a result of repeating the subculture operation in the succession of the culture processes”.

As identified in Applicant’s remarks and further in Applicant’s Specification as filed [0025] and [0100], Applicant’s claimed invention enables a user/operator to readily and visually recognize any change(s) in the proliferative capacity (among other statistics/metrics) of each of the plurality of subculture periods in the succession of the culture processes.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669